UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number 811-01807 ­­ Value Line Larger Companies Fund, Inc. (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, N.Y. 10017 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1500 Date of fiscal year end: December 31 Date of reporting period: June 30, 2010 Item I. Reports to Stockholders. A copy of the Semi-Annual Report to Stockholders for the period ended 6/30/10 is included with this Form. INVESTMENT ADVISER EULAV Asset Management, LLC S E M I – A N N U A L R E P O R T 220 East 42nd Street J u n e 3 0 , 2 0 1 0 New York, NY 10017-5891 DISTRIBUTOR EULAV Securities, Inc. 220 East 42nd Street New York, NY 10017-5891 CUSTODIAN BANK State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 SHAREHOLDER State Street Bank and Trust Co. SERVICING AGENT c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 INDEPENDENT PricewaterhouseCoopers LLP REGISTERED PUBLIC 300 Madison Avenue Value Line Larger Companies Fund, Inc. ACCOUNTING FIRM New York, NY 10017 LEGAL COUNSEL Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 DIRECTORS Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Thomas T. Sarkany Nancy-Beth Sheerr Daniel S. Vandivort OFFICERS Mitchell E. Appel President Howard A. Brecher Vice President and Secretary Michael J. Wagner Chief Compliance Officer Emily D. Washington Treasurer This unaudited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Fund (obtainable from the Distributor). #00072832 Value Line Larger Companies Fund, Inc. To Our Value Line Larger To Our Shareholders (unaudited): Enclosed is your semi-annual report for the six-month period ended June 30, 2010. We encourage you to carefully review this report, which includes economic observations, your Fund’s performance data and highlights, schedule of investments, and financial statements. The Value Line Larger Companies Fund, Inc. (the “Fund”) had a loss of 7.60% for the first six months of 2010, compared with a loss of 6.65% for the Standard & Poor’s 500 stock Index .(1) The first half of 2010 continued to be quite volatile for the US equity markets as worries persist about the possibility of a double-dip recession. High unemployment levels, combined with the conclusion of several government stimulus programs, seem to be muting the growth momentum of the US economy. With record low borrowing rates and large cash positions on corporate balance sheets, we believe companies have ample capital to be invested in the event of another market correction. The Value Line Larger Companies Fund generally invests in large-capitalized equities and selects from stocks that are ranked in the higher categories for price performance (Rank 1 and 2) over the next six to twelve months by the Value Line Timeliness Ranking System. The System favors stocks with strong price and earnings momentum relative to those of all other companies in the Value Line Investment Survey of approximately 1,700 stocks. Currently, the Fund has a significant weighting in the Consumer Discretionary and Information Technology sectors. The Fund is also notably underweighted in the Energy sector. As always, we appreciate your continued investment. Sincerely, /s/ Mitchell Appel Mitchell Appel, President /s/ Bradley Brooks Bradley Brooks, Portfolio Manager The Standard & Poor’s 500 Index consists of 500 stocks which are traded on the New York Stock Exchange, American Stock Exchange and the NASDAQ National Market System and is representative of the broad stock market. This is an unmanaged index and does not reflect charges, expenses or taxes. It is not possible to directly invest in this index. 2 Value Line Larger Companies Fund, Inc. Companies Fund Shareholders Economic Observations (unaudited) The recession, which commenced in the latter stages of 2007 and proved long and disruptive, ended last year to all intents and purposes, although the National Bureau of Economic Research, which assigns beginning and ending dates to such downturns, has yet to rule officially on the matter. In all, the business contraction—which produced a succession of quarterly declines in the U.S. gross domestic product along with countless other upheavals—apparently concluded with the restoration of GDP growth in the final half of 2009 and the first three months of this year. The nascent up cycle in this country has been underpinned so far by a positive swing in the inventory cycle, a strengthening in business equipment spending, generally better results on the industrial and consumer fronts, and some selective signs of stability on the housing front—which remains among the weakest links in the economic recovery chain. Going forward, the upturn should be supported by improving consumer and industrial activity, and further stabilization in the troubled housing sector. It is worth noting that the prospective rate of GDP growth in 2010 is likely to be 3%, or so which is modestly below the historical norm of 3%-4%. The slight underperformance is traceable to lingering softness in the aforementioned housing market and the employment sector. Until those areas show more sustained strength, we may not see the materially higher levels of consumer spending needed for stronger business growth. The long and painful recession was traceable to several events, beginning with sharp declines in housing construction, home sales, and real estate prices. Other contributing factors included a large reduction in credit availability, a high level of bank failures, increasing foreclosures and bank repossessions, a multi-decade high in the unemployment rate, weak retail activity, and trendless manufacturing. Unfortunately, several of these problems are likely to stay with us for some months yet—notably the aforementioned weakness in housing and job growth. Such prospective difficulties underscore why we expect modestly below-trend rates of GDP growth for now. Encouragingly, though, most business barometers are now either stabilizing or improving. Meanwhile, one evolving concern, and a reason we are taking a somewhat cautious view of things at the moment, is the deterioration in the outlook across parts of Europe stemming from the proliferation of sovereign-debt worries in Greece, and to a lesser degree in Portugal, Spain, Ireland, and the United Kingdom. True, the European Union recently has fashioned a bailout package for Greece and other troubled nations in the euro zone. However, at this point, it is too soon to gauge whether these ambitious steps will be sufficient to stem the tide of concern on the Continent. It is also premature to make a determination as to whether or not Europe’s woes will have an effect along our shores. Our sense, at this point, is that our own recovery will not be seriously threatened. However, some fallout is likely, especially as the sinking euro makes our exports more costly overseas, potentially reducing a key source of our own prosperity. Finally, inflation, which moved up sharply last year, following dramatic gains in oil, food, and commodity prices, has now moved onto a more stable and largely benign path. Going forward, we expect pricing to chart an uneven course, with often sizable swings in oil and commodities being the norm, as the economy’s evolving expansion most likely continues. On average, we think prices will increase less sharply over the next year or two than they did before the 2007-2009 recession. Looking further out, we see pricing pressures developing later on in the business up cycle—as is only natural—as demand for labor and materials revives. The Federal Reserve, meanwhile, continues to express support for an accommodative monetary approach. As a result, we now think the Fed is unlikely to raise interest rates until early next year. Once it does opt to tighten, we believe it will do so gingerly. That is because the risks to the sustainability of the up cycle seem too great for the lead bank to move to a materially tighter monetary policy anytime soon—particularly given the volatility in Europe. 3 Value Line Larger Companies Fund, Inc. FUND EXPENSES (unaudited): Example As a shareholder of the Fund, you incur ongoing costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (January 1, 2010 through June 30, 2010). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Beginning account value 1/1/10 Ending account value 6/30/10 Expenses paid during period 1/1/10 thru 6/30/10* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 0.84% multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. This expense ratio may differ from the expense ratio shown in the Financial Highlights. The annualized expense ratio would have been 0.92% gross of nonrecurring legal fee reimbursement. 4 Value Line Larger Companies Fund, Inc. Portfolio Highlights at June 30, 2010 (Unaudited) Ten Largest Holdings Issue Shares Value Percentage of Net Assets Hospira, Inc. $ % Altera Corp. $ % Xilinx, Inc. $ % Infosys Technologies Ltd. ADR $ % Newmont Mining Corp. $ % McDonald’s Corp. $ % Barrick Gold Corp. $ % Cognizant Technology Solutions Corp. Class A $ % Apple, Inc. $ % DaVita, Inc. $ % Asset Allocation – Percentage of Net Assets Sector Weightings – Percentage of Total Investment Securities 5 Value Line Larger Companies Fund, Inc. Schedule of Investments (unaudited) Shares Value COMMON STOCKS (97.2%) CONSUMER DISCRETIONARY (28.8%) Amazon.com, Inc. * $ AutoZone, Inc. * Bed Bath & Beyond, Inc. * Coach, Inc. Comcast Corp. Class A Darden Restaurants, Inc. DIRECTV Class A * DISH Network Corp. Class A Ford Motor Co. * Gap, Inc. (The) Las Vegas Sands Corp. * Ltd. Brands, Inc. Magna International, Inc. Class A Mattel, Inc. McDonald’s Corp. Netflix, Inc. * NIKE, Inc. Class B O’Reilly Automotive, Inc. * Polo Ralph Lauren Corp. Class A Priceline.com, Inc. * Ross Stores, Inc. Starbucks Corp. Target Corp. Tim Hortons, Inc. TJX Companies, Inc. (The) Urban Outfitters, Inc. * Viacom, Inc. Class B Whirlpool Corp. Wynn Resorts Ltd. Yum! Brands, Inc. CONSUMER STAPLES (5.8%) Estee Lauder Companies, Inc. (The) Class A Hershey Co. (The) Sara Lee Corp. Sysco Corp. Tyson Foods, Inc. Class A Whole Foods Market, Inc. * Shares Value ENERGY (2.0%) Cimarex Energy Co. $ Newfield Exploration Co. * FINANCIALS (7.4%) AFLAC, Inc. Capital One Financial Corp. CNA Financial Corp. * Genworth Financial, Inc. Class A * IntercontinentalExchange, Inc. * Lincoln National Corp. New York Community Bancorp, Inc. Prudential Financial, Inc. HEALTH CARE (15.4%) AmerisourceBergen Corp. Cerner Corp. * DaVita, Inc. * Edwards Lifesciences Corp. * Express Scripts, Inc. * Hospira, Inc. * Intuitive Surgical, Inc. * Life Technologies Corp. * Medtronic, Inc. Novo Nordisk A/S ADR Stryker Corp. Teva Pharmaceutical Industries Ltd. ADR Thermo Fisher Scientific, Inc. * Varian Medical Systems, Inc. * Waters Corp. * INDUSTRIALS (10.3%) Canadian National Railway Co. CNH Global N.V. * Cummins, Inc. Danaher Corp. Deere & Co. Delta Air Lines, Inc. * See Notes to Financial Statements. 6 Value Line Larger Companies Fund, Inc. June 30, 2010 Shares Value Koninklijke Philips Electronics N.V. $ L-3 Communications Holdings, Inc. Northrop Grumman Corp. Southwest Airlines Co. Union Pacific Corp. INFORMATION TECHNOLOGY (21.5%) Akamai Technologies, Inc. * Altera Corp. Amphenol Corp. Class A Apple, Inc. * Broadcom Corp. Class A Cognizant Technology Solutions Corp. Class A * Corning, Inc. Cree, Inc. * Dolby Laboratories, Inc. Class A * Harris Corp. Infosys Technologies Ltd. ADR Intel Corp. Intuit, Inc. * Marvell Technology Group Ltd. * Micron Technology, Inc. * NetApp, Inc. * Oracle Corp. SanDisk Corp. * Seagate Technology * VMware, Inc. Class A * Xerox Corp. Xilinx, Inc. MATERIALS (5.0%) Barrick Gold Corp. Cliffs Natural Resources, Inc. Lubrizol Corp. (The) Newmont Mining Corp. Sherwin-Williams Co. (The) Shares Value TELECOMMUNICATION SERVICES (1.0%) BCE, Inc. $ TOTAL COMMON STOCKS AND TOTAL INVESTMENT SECURITIES (1) (97.2%) (Cost $164,866,966) $ Principal Amount Value SHORT-TERM INVESTMENTS (2.9%) REPURCHASE AGREEMENTS (2.9%) $ With Morgan Stanley, 0.005%, dated 6/30/10, due 7/01/10, delivery value $4,900,001 (collateralized by $4,970,000 U.S. Treasury Notes 0.8750%, due 03/31/11, with a value of $5,002,556) TOTAL SHORT-TERM INVESTMENTS (2) (Cost $4,900,000) (2.9%) $ EXCESS OF LIABILITIES OVER CASH AND OTHER ASSETS (-0.1%) ) NET ASSETS (100%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($172,040,787 ÷ 12,090,581 shares outstanding) $ * Non-income producing. Unless otherwise indicated, the values of the Portfolio are determined based on Level 1 inputs established by FASB ASC 820-10, Fair Value Measurements and Disclosures. Values determined based on Level 2 inputs established by FASB ASC 820-10, Fair Value Measurements and Disclosures. ADR American Depositary Receipt. See Notes to Financial Statements. 7 Value Line Larger Companies Fund, Inc. Statement of Assets and Liabilities at June 30, 2010 (unaudited) Assets: Investment securities, at value (Cost - $164,866,966) $ Repurchase agreement (Cost - $4,900,000) Cash Receivable for securities sold Interest and dividends receivable Other Receivable Prepaid expenses Receivable for capital shares sold Total Assets Liabilities: Payable for securities purchased Payable for capital shares redeemed Accrued expenses: Advisory fee Directors’ fees and expenses Other Total Liabilities Net Assets $ Net assets consist of: Capital stock, at $1.00 par value (authorized 50,000,000, outstanding 12,090,581 shares) $ Additional paid-in capital Undistributed net investment income Accumulated net realized loss on investments and foreign currency ) Net unrealized appreciation of investments and foreign currency translations Net Assets $ Net Asset Value, Offering and Redemption Price per Outstanding Share ($172,040,787 ÷ 12,090,581 shares outstanding) $ Statement of Operations for the Six Months Ended June 30, 2010 (unaudited) Investment Income: Dividends (net of foreign withholding tax of $25,890) $ Interest Total Income Expenses: Advisory fee Service and distribution plan fees Auditing and legal fees Transfer agent fees Registration and filing fees Custodian fees Directors’ fees and expenses Other Total Expenses Before Custody Credits and Fees Waived Less: Legal Fee Reimbursement ) Less: Service and Distribution Plan Fees Waived ) Less: Custody Credits ) Net Expenses Net Investment Income Net Realized and Unrealized Gain/(Loss) on Investments and Foreign Exchange Transactions: Net Realized Gain Change in Net Unrealized Appreciation/(Depreciation) ) Net Realized Gain and Change in Net Unrealized Appreciation/(Depreciation) on Investments and Foreign Exchange Transactions ) Net Decrease in Net Assets from Operations $ ) See Notes to Financial Statements. 8 Value Line Larger Companies Fund, Inc. Statement of Changes in Net Assets for the Six Months Ended June 30, 2010 (unaudited) and for the Year Ended December 31, 2009 Six Months Ended June 30, 2010 (unaudited) Year Ended December 31, 2009 Operations: Net investment income $ $ Net realized gain/(loss) on investments and foreign currency ) Change in net unrealized appreciation/(depreciation) ) Net increase/(decrease) in net assets from operations ) Distributions to Shareholders: Net investment income — ) Capital Share Transactions: Proceeds from sale of shares Proceeds from reinvestment of dividends to shareholders 28 Cost of shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) Total Increase/(Decrease) in Net Assets ) Net Assets: Beginning of period End of period $ $ Undistributed net investment income, at end of period $ $ See Notes to Financial Statements. 9 Value Line Larger Companies Fund, Inc. Notes to Financial Statements (unaudited) 1. Significant Accounting Policies Value Line Larger Companies Fund, Inc., (the “Fund”) is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company whose sole investment objective is to realize capital growth. The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements. (A) Security Valuation: Securities listed on a securities exchange are valued at the closing sales prices on the date as of which the net asset value is being determined. Securities traded on the NASDAQ Stock Market are valued at the NASDAQ Official Closing Price. In the absence of closing sales prices for such securities and for securities traded in the over-the-counter market, the security is valued at the midpoint between the latest available and representative asked and bid prices. Short-term instruments with maturities of 60 days or less at the date of purchase are valued at amortized cost which approximates market value. Short-term instruments with maturities greater than 60 days at the date of purchase are valued at the midpoint between the latest available and representative asked and bid prices, and commencing 60 days prior to maturity such securities are value at amortized cost. Securities for which market quotations are not readily available or that are not readily marketable and all other assets of the Fund are valued at fair value as the Board of Directors may determine in good faith. In addition, the Fund may use the fair value of a security when the closing market price on the primary exchange where the security is traded no longer accurately reflects the value of a security due to factors affecting one or more relevant securities markets or the specific issuer. (B) Fair Value Measurements: In accordance with Financial Accounting Standards Board Accounting Standards Codification (FASB ASC 820-10), Fair Value Measurements and Disclosures, (formerly Statement of Financial Accounting Standards (“SFAS”) No. 157), the Fund discloses the fair value of its investments in a hierarchy that prioritizes the inputs to valuation techniques used to measure the fair value. The hierarchy gives the highest priority to valuations based upon unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurement) and the lowest priority to valuations based upon unobservable inputs that are significant to the valuation (level 3 measurements). FASB ASC 820-10-35-39 to 55 provides three levels of the fair value hierarchy as follows: ● Level 1 — Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; ● Level 2 — Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; ● Level 3 — Inputs that are unobservable. During the six months ended June 30, 2010, the Fund adopted the authoritative guidance included in FASB ASC 820-10, Fair Value Measurements and Disclosures, on determining fair value when the volume and level of activity for the asset or liability have significantly decreased and identifying transactions that are not orderly (formerly FSP FAS 157-4). FASB ASC 820-10-35-51A to 51H indicates that if an entity determines that either the volume and/or level of activity for an asset or liability has significantly decreased (from normal conditions for that asset or liability) or price quotations or observable inputs are not associated with orderly transactions, increased analysis and management judgment will be required to estimate fair value. 10 Value Line Larger Companies Fund, Inc. June 30, 2010 Valuation techniques such as an income approach might be appropriate to supplement or replace a market approach in those circumstances. It provides a list of factors to determine whether there has been a significant decrease in relation to normal market activity. Regardless, however, of the valuation technique and inputs used, the objective for the fair value measurement in those circumstances is unchanged from what it would be if markets were operating at normal activity levels and/or transactions were orderly; that is, to determine the current exit price as promulgated by FASB ASC 820-10. The following is a summary of the inputs used as of June 30, 2010 in valuing the Fund’s investments carried at value: Investments in Securities: Level 1 Level 2 Level 3 Total Assets Common Stocks $ $ 0 $ 0 $ Short Term Investments 0 0 Total Investments in Securities $ $ $ 0 $ As of June 30, 2010, there was no significant security transfer activity from Level 1 to Level 2 or from Level 2 to Level 1. For the six months ended June 30, 2010, there were no Level 3 investments. The types of inputs used to value each security are identified in the Schedule of Investments, which also includes a breakdown of the Schedule’s investments by category. (C) Repurchase Agreements: In connection with transactions in repurchase agreements, the Fund’s custodian takes possession of the underlying collateral securities, the value of which exceeds the principal amount of the repurchase transaction, including accrued interest. To the extent that any repurchase transaction exceeds one business day, it is the Fund’s policy to mark-to-market the collateral on a daily basis to ensure the adequacy of the collateral. In the event of default of the obligation to repurchase, the Fund has the right to liquidate the collateral and apply the proceeds in satisfaction of the obligation. Under certain circumstances, in the event of default or bankruptcy by the other party to the agreement, realization and/or retention of the collateral or proceeds may be subject to legal proceedings. (D) Federal Income Taxes: It is the Fund’s policy to comply with the requirements of the Internal Revenue Code applicable to regulated investment companies, including the distribution requirements of the Tax Reform Act of 1986, and to distribute all of its taxable income to its shareholders. Therefore, no federal income tax provision is required. (E) Security Transactions and Distributions: Security transactions are accounted for on the date the securities are purchased or sold. Interest income is accrued as earned. Realized gains and losses on sales of securities are calculated for financial accounting and federal income tax purposes on the identified cost basis. Dividend income and distributions to shareholders are recorded on the ex-dividend date. Distributions are determined in accordance with income tax regulations which may differ from generally accepted accounting principles. (F) Foreign Currency Translation: The books and records of the Fund are maintained in U.S. dollars. Assets and liabilities which are denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. The Fund does not isolate changes in the value of investments caused by foreign exchange rate differences from the changes due to other circumstances. Income and expenses are translated to U.S. dollars based upon the rates of exchange on the respective dates of such transactions. 11 Value Line Larger Companies Fund, Inc. Notes to Financial Statements (unaudited) Net realized foreign exchange gains or losses arise from currency fluctuations realized between the trade and settlement dates on securities transactions, the differences between the U.S. dollar amounts of dividends, interest, and foreign withholding taxes recorded by the Fund, and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities, other than investments, at the end of the fiscal period, resulting from changes in the exchange rates. The effect of the change in foreign exchange rates on the value of investments is included in realized gain/loss on investments and change in net unrealized appreciation/ depreciation on investments. (G) Representations and Indemnifications: In the normal course of business, the Fund enters into contracts that contain a variety of representations and warranties which provide general indemnifications. The Fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund that have not yet occurred. However, based on experience, the Fund expects the risk of loss to be remote. (H) Foreign Taxes: The Fund may be subject to foreign taxes on income, gains on investments, or currency repatriation, a portion of which may be recoverable. The Fund will accrue such taxes and recoveries as applicable, based upon its current interpretation of tax rules and regulations that exist in the markets in which it invests. (I) Other: On November 4, 2009, the Securities and Exchange Commission (“SEC”), Value Line, Inc. (“Value Line or VLI”), the Distributor and two former directors and officers of Value Line settled a matter related to brokerage commissions charged by the Distributor to certain Value Line mutual funds (“Funds”), from 1986 through November of 2004 involving alleged misleading disclosures provided by Value Line to the Boards of Directors/Trustees and shareholders of the Funds regarding such brokerage commissions. Value Line paid disgorgement, interest and penalty of $43.7 million in connection with the settlement, which amounts are expected to constitute a “Fair Fund” to be distributed to investors in the Funds who were disadvantaged by such brokerage practices. Value Line will bear all costs associated with any Fair Fund distribution, including retaining a third-party consultant approved by the SEC staff to administer any Fair Fund distribution. On March 11, 2010, VLI and the Boards of Trustees/Directors of the Value Line Funds entered into an agreement pursuant to which VLI will reimburse the Funds in the aggregate amount of $917,302 for various expenses incurred by the Funds in connection with the SEC matter dated November 4, 2009. The receivable for this expense reimbursement was accrued on March 11, 2010 by the applicable Funds that incurred the expenses and will be paid by VLI in twelve monthly installments commencing April 1, 2010. The Fund accrued $79,415 in expense reimbursements from VLI. (J) Subsequent Events: On July 20, 2010, the Board of Directors of Value Line approved a transaction involving its wholly owned subsidiaries, EULAV Asset Management, LLC (“EULAV”) and EULAV Securities, Inc. (“ESI”). Completion of the transaction is subject to various conditions. If the transaction is completed, Value Line will contribute all of the outstanding stock of ESI to EULAV, EULAV will be converted to a Delaware statutory trust named EULAV Asset Management (“EAM”), Value Line will restructure its ownership of EAM so that it has no voting authority with respect to the election or removal of the trustees of EAM and retains only interests in the revenues and residual profits of EAM and EAM will grant residual profits interests to five individuals selected by the independent directors of Value Line. 12 Value Line Larger Companies Fund, Inc. June 30, 2010 Value Line has informed the Boards of Directors/Trustees of the Value Line Funds (the “Fund Board”) that, after the closing of the proposed restructuring, Value Line will no longer control EAM, which will result in the automatic termination of the Fund’s investment advisory agreements in accordance with the requirements of the Investment Company Act of 1940. On July 20, 2010, the Fund Board considered matters relevant to the proposed restructuring and approved new investment advisory agreements between the Funds and EAM to take effect upon the closing of the restructuring. The effectiveness of each investment advisory agreement is also contingent upon approval by shareholders of the applicable Value Line mutual fund. Toward this end, a special shareholder meeting for each Value Line mutual fund will be held at which shareholders as of the record date will vote on the proposed new investment advisory agreements with EAM and to elect three persons as members of the Fund Board. It is anticipated that in September 2010, a proxy statement describing the proposals will be sent to each shareholder of record as of the record date. Shareholders who did not own shares as of the record date will not be entitled to notice of, or to vote at, the special shareholder meetings. 2. Capital Share Transactions, Dividends and Distributions to Shareholders Transactions in capital stock were as follows: Six Months Ended June 30, 2010 (unaudited) Year Ended December 31, 2009 Shares sold Shares issued to shareholders in reinvestment of dividends and distributions 2 Shares redeemed ) ) Net decrease ) ) Dividends per share from net investment income $ — $ 3. Purchases and Sales of Securities Purchases and sales of investment securities, excluding short-term securities, were as follows: Six Months Ended June 30, 2010 (unaudited) Purchases: Investment Securities Sales: Investment Securities 13 Value Line Larger Companies Fund, Inc. Notes to Financial Statements (unaudited) 4. Income Taxes At June 30, 2010, information on the tax components of capital is as follows: Cost of investments for tax purposes $ Gross tax unrealized appreciation $ Gross tax unrealized depreciation ) Net tax unrealized appreciation on investments $ 5. Investment Advisory Fees, Service and Distribution Fees, and Transactions With Affiliates An advisory fee of $720,634 was paid or payable to EULAV Asset Management, LLC (the “Adviser”) for the six months ended June 30, 2010. This was computed at the rate of 0.75% of the average daily net assets for the period and paid monthly. The Adviser provides research, investment programs, supervision of the investment portfolio and pays costs of administrative services, office space, equipment and compensation of administrative, bookkeeping, and clerical personnel necessary for managing the affairs of the Fund. The Adviser also provides persons, satisfactory to the Fund’s Board of Directors, to act as officers and employees of the Fund and pays their salaries. The Fund has a Service and Distribution Plan (the “Plan”), adopted pursuant to Rule 12b-1 under the Investment Company Act of 1940, which compensates EULAV Securities, Inc. (the “Distributor”) for advertising, marketing and distributing the Fund’s shares and for servicing the Fund’s shareholders at an annual rate of 0.25% of the Fund’s average daily net assets. For the six months ended June 30, 2010, fees amounting to $240,211, before fee waivers, were accrued under the Plan. Effective May 1, 2007, 2008 and 2009, the Distributor contractually agreed to waive the Fund’s 12b-1 fee for one year periods. On March 11, 2010, with an effective date of May 1, 2010, the Distributor contractually agreed to waive 0.25% of the Rule 12b-1 fee for a one year period. For the six months ended June 30, 2010, the fees waived amounted to $240,211. The Distributor has no right to recoup prior waivers. For the six months ended June 30, 2010, the Fund’s expenses were reduced by $107 under a custody credit agreement with the custodian. Direct expenses of the Fund are charged to the Fund while common expenses of the Value Line Funds are allocated proportionately based upon the Funds’ respective net assets. The Fund bears all other costs and expenses. Certain officers, employees and directors of Value Line and/or affiliated companies are also officers and a director of the Fund. The Adviser and/or affiliated companies and the Value Line Profit Sharing and Savings Plan owned 101,796 shares of the Fund’s capital stock, representing less than 1% of the outstanding shares at June 30, 2010. In addition, officers and directors of the Fund as a group owned 500 shares of the Fund, representing less than 1% of the outstanding shares. 6. Borrowing Arrangement Prior to September 22, 2006, the Fund had a line of credit agreement with State Street Bank and Trust. 14 Value Line Larger Companies Fund, Inc. Financial Highlights Selected data for a share of capital stock outstanding throughout each period: Six Months Ended
